       Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN GAZDACKO,                       ) Civil Action No. 2:21-cv-776
                                     )
                        Plaintiff,   )
                                     ) Judge: Dodge
                  vs.                )
                                     )
UNITED STATES OF AMERICA ,           )
DEPARTMENT OF VETERANS               )
AFFAIRS                              )
                                     )
Serve: Secretary of                  )
       Veterans Affairs              )
       The Honorable                 )
       Denis Richard McDonough       )
       810 Vermont Avenue, NW        )
       Washington , DC 20420         )
                                     )
     Attorney General                )
     Merrick B. Garland              )
     U.S. Department of Justice      )
     950 Pennsylvania Avenue, NW     )
     Washington, DC 20530-0001       )
                                     )
     US Attorney for the Western     )
     District of PA                  )
     Stephen K. Kaufman              )
     United States Post Office and   )
     Courthouse                      )
     700 Grant Street, Suite 4000    )
     Pittsburgh, PA 15219            )
                                     )
                                     )
                        Defendant.   )
                                     )


               PLAINTIFFS’ COMPLAINT IN CIVIL ACTION WITH
                    ATTACHED CERTIFICATE OF MERIT
            Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 2 of 21




       AND NOW, comes the Plaintiff, JOHN GAZDACKO, by and through his attorney,

MICHAEL C. GEORGE, ESQUIRE, and sue the Defendant, UNITED STATES OF

AMERICA, of which a following is a statement:

                                JURISDICTION AND VENUE

       1.       This action is brought pursuant to Federal Tort Claims Act, 28 U.S.C.

§2671-2680. Jurisdiction is founded on 28 U.S.C. §1346(b)(1). The acts more fully

described below occurred within Allegheny County, Pennsylvania and are therefore within

the jurisdiction of the United States District Court for the Western District of Pennsylvania.

       2.       All conditions precedent pursuant to the Federal Tort Claims Act have been

satisfied prior to the filing of this lawsuit. Specifically, a Form 95 was timely served on

behalf of Plaintiff, on or about November 25, 2019, with the appropriate federal agency,

Office of General Counsel and Regional Counsel of the VA Healthcare System, 1010

Delafield Road, Pittsburgh, PA 15215 (See Form 95 on behalf of Plaintiff, John Gazdacko,

attached as Exhibit “A”, Form 95).

       3.       On or about December 18, 2020 Defendant, United States of America,

acting through the U.S. Department of Veterans Affairs, provided their denial letter. (See

letter dated December 18, 2020 attached as Exhibit “B”).

       4.       Venue is proper in this Court because the wrongful acts complained of

herein and the resulting claims of Plaintiffs against this Defendant herein arose in the City

of Pittsburgh, County of Allegheny, Commonwealth of Pennsylvania, located within the

venue of the United States District Court for the Western District of Pennsylvania.




                                               2
           Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 3 of 21




                                           PARTIES



      5.       Plaintiff, John Gazdacko (hereinafter referred to as “Plaintiff” or “Patient”) is

an adult individual and is a resident of the Commonwealth of Pennsylvania and resides at

420 Plum Avenue, New Kensington, Pennsylvania 15068.

      6.       At all times pertinent to this matter, Defendant, United States of America,

owned and operated inpatient hospital, medical and surgical facilities at the Department

of Veterans Affairs, Pittsburgh VA Medical Center – University Drive, (also known as

and hereinafter referred to as “VA Hospital Pittsburgh” and/or “VA Pittsburgh”), with a

principal address of University Drive C, Pittsburgh, Allegheny County, Pennsylvania

15240-1003. The Defendant United States also maintains another Department of

Veterans Affairs medical facility known as the HJ Heinz, III, Department of Veterans

Affairs Medical Center (hereinafter referred to as “VA Heinz”) located at 1010 Delafield

Road, Pittsburgh, PA 15240-1003. Plaintiffs are asserting a professional liability claim

against this Defendant.

      7.       At all times pertinent to this matter, Defendant, United States of America,

administered medical and surgical treatment to Plaintiff, John Gazdacko, by and

through various physicians, residents, interns, specialists, nurses and other personnel

that Defendant, United States of America, engaged on the staff of the VA Pittsburgh and

VA Heinz as its agents, servants, employees, deemed federal employees and

ostensible agents, acting within the course and scope of that relationship with the

Defendant, including, inter alia, Monica Rechichar, O.D., Elaina Swan, DNP, CRNP,




                                                3
            Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 4 of 21




Shannon Hughes, R.N., Nicholas Tesla, O.D., Shreya Subramaniam, M.D., Alexandra

Clark, M.D. and multiple other physicians, CRNP’s and other RN’s at the VA Pittsburgh.

       8.       At all times pertinent to this matter, Defendant, United States of America,

by and through its agents, servants, employees, deemed federal employees and

ostensible agents at or with the VA Pittsburgh and/or VA Heinz as aforesaid, held

themselves out to Plaintiff and to all other veterans seeking medical and surgical care

as physicians and/or technicians engaged in the specialties of optometry,

ophthalmology, endocrinology and primary care medicine and further represented or

held themselves out to possess the requisite degree of care, skill and knowledge

exercised and/or possessed by others of these professions and specialties in United

States and/or more particularly, in Allegheny County, Pennsylvania. Additionally, at all

times pertinent to this matter, Defendant, United States of America, had actual and/or

constructive timely notice of the actions, errors and/or omissions of its agents, servants,

employees, deemed federal employees and ostensible agents, including, inter alia,

Monica Rechichar, O.D., Elaina Swan, DNP, CRNP, Shannon Hughes, R.N., Nicholas

Tesla, O.D., Shreya Subramaniam, M.D., Alexandra Clark, M.D., and other multiple

physicians, DNP’s, CRNP’s and other RN’s at the VA Pittsburgh and VA Heinz.

       9.       At all times pertinent to this matter, Plaintiff, John Gazdacko, was a

veteran of the United States Navy having served honorably from October 1961 until

February 1966.


                                   AVERMENTS OF FACT


       10.      The facts of this matter may be briefly summarized as follows:




                                               4
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 5 of 21




    (a) On or about 2017, Plaintiff, John Gazdacko, was treating at the

       Veteran’s Administration Hospital of Pittsburgh for multiple medical

       conditions including: chronic obstructive pulmonary disease (COPD),

       chronic pain syndrome, hypertension, hyperlipidemia and

       gastroesophageal reflux disease.

    (b) On or about 2017, Plaintiff was diagnosed by VA physicians with

       Graves’ Disease.    Graves’ Disease is an autoimmune disorder that

       affects the thyroid. It frequently results in and is the most common

       cause of hyperthyroidism. Signs and symptoms and hyperthyroidism

       may include, inter alia, cardiac rhythm dysfunction, gastrointestinal

       distress, weight loss, muscle weakness and mood swings.

       Additionally, Graves’ Disease frequently presents with, inter alia, ocular

       and vision symptoms that may include inflammation of the eyes,

       swelling of the tissues and muscles around the eyes and bulging of the

       eyes with resultant diminution of visual activity called Graves’

       ophthalmopathy or orbitopathy.

    (c) Untreated and/or untimely treated Graves’ ophthalmopathy/orbitopathy

       can lead to severe visual disturbance and dysfunction including

       diplopia, diminished visual acuity and blindness.

    (d) Graves’ ophthalmopathy/orbitopathy is appropriately managed by

       physicians within the specialty of ophthalmology. Optometrists do not

       possess the education, training and experience to appropriately

       manage Graves’ ophthalmopathy/orbitopathy and it is a departure of




                                  5
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 6 of 21




       the standard of care for any medical institution, including, inter alia the

       VA Pittsburgh and/or the VA Heinz, to allow optometrists to manage a

       patient with a diagnosis of Graves’ ophthalmopathy/orbitopathy.

    (e) On or about July, 2017, Plaintiff was seen by the endocrinology

       physicians at the VA for treatment of the previously diagnosed Graves’

       disease. On that day, he was seen by an endocrinology fellow, Shreya

       Subramaniam, M.D. Dr. Subramaniam’s progress notes from that visit

       noted a clear diagnosis of Graves’ disease in the patient’s electronic

       health record (EHR) with the Defendant. However, it does not appear

       that this particular diagnosis made its way into the system-wide VA

       hospital/VA Heinz EHR chart for the patient’s past medical

       history/current complaints. So while Dr. Subramaniam’s diagnosis of

       Graves’ disease is clearly reflected in the endocrinology progress note

       in the Defendant’s EHR chart, the diagnosis of Graves’ disease was

       somehow not documented into the system-wide EHR that would be

       seen by other physicians and healthcare providers attending to the

       patient.

    (f) Of note, in the July 31, 2017, endocrinology progress note by Dr.

       Subramaniam reflected that the patient was not complaining of any

       “vision abnormalities or protrusion of the eyes or gritty sensation in the

       eyes”.

    (g) On or about September 28, 2018, a little more than a year after

       Plaintiff’s visit with the endocrinology fellow, Dr. Subramaniam, Plaintiff




                                   6
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 7 of 21




       was seen by a VA optometrist, Nicholas Tesla. In that visit with Dr.

       Tesla, Plaintiff made clear complaints of vision disturbance including

       diplopia (double vision) and dry eyes. Dr. Tesla recorded a prior

       medical history (PHI) of “slow, painless progressive loss of VA (visual

       acuity) in both eyes. However, in Dr. Tesla’s review of disease history,

       there is no indication of Graves’ disease being a part of the history.

       Plaintiff’s visual acuity at this point was noted to be 20/40 OD (right

       eye) and 20/100 OS (left eye).

    (h) Dr. Tesla’s assessment was dry eye of bilateral lacrimal glands.

       Treatment was with Restasis. At no time did Dr. Tesla consider and/or

       workup Plaintiff’s eye complaints and visual disturbance for any other

       etiology than dry eye. Further, at no time did Dr. Tesla either consider

       and/or workup the patient for eye symptoms secondary to the

       previously diagnosed Graves’ Disease. Finally, at no time did Dr.

       Tesla refer the patient to the ophthalmology service for work up of his

       ocular symptoms.

    (i) On or about August 1, 2018, Plaintiff was seen for his annual

       examination at the VA Pittsburgh with Elaina Swan, DNP, CRNP with

       the Primary Care Medicine Service. At that time, Plaintiff made

       continued complaints about his eyes and requested that he receive

       Restasis for his eyes. However, although endocrinology at the VA

       Pittsburgh had previously diagnosed the patient with Graves’ Disease,

       that diagnosis was not part of the assessment of the patient by Nurse




                                   7
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 8 of 21




       Swan on October 1, 2018. Instead, the diagnosis was only

       “hyperthyroid, status post RAI ablation. On Synthroid now.” An

       additional assessment was “dry eyes, managed by optometry.”

       Although Graves’ Disease is a form of hyperthyroidism that often

       manifests severe ocular symptoms, at no time did Nurse Swan

       consider or workup the Plaintiff for ocular symptoms secondary to

       Graves’ Disease. Furthermore, Nurse Swan did not refer Plaintiff to

       the ophthalmology service for evaluation of his ocular symptoms when

       she knew, or should have known, through the exercise of reasonable

       diligence that ocular symptoms in the presence of hyperthyroidism

       could be related to Graves’ ophthalmopathy/orbitopathy which is

       appropriately managed by the ophthalmology service and not

       optometry.

    (j) On or about October 16, 2018, Plaintiff was seen by Alexandra Clark,

       M.D., from the endocrinology service at the VA Pittsburgh. The

       diagnosis again was Graves’ Disease, status post ablation with

       resulting hypothyroidism and osteopenia. Once again the clear

       diagnosis of Graves’ Disease while noted in the endocrinology note by

       Dr. Clark was not transferred into the Plaintiff’s list of diagnosis that

       would be seen in the EHR by other medical providers attending to him.

       At the time of this visit with Dr. Clark, Plaintiff was complaining of dry

       eye for which he was taking Restasis and blurred vision. At no point

       did Dr. Clark consider or work up the Plaintiff for ocular symptoms




                                   8
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 9 of 21




       secondary to Graves’ Disease. Further, at no point did Dr. Clark make

       a referral to ophthalmology for a workup of the symptoms of visual

       disturbance in light of the clear Graves’ Disease diagnosis.

    (k) On or about October 29, 2018, Plaintiff is seen by Monica Rechichar,

       O.D., at the VA optometry service. At that time, the history of present

       illness continued to be “slow painless progressive decrease in visual

       acuity of both eyes.” Plaintiff continued to complain of dry eyes and, of

       note, his visual acuity testing had deteriorated dramatically to 20/70 +1

       OD and 20/200+1 OS. Dr. Rechichar noted that the prior visual acuity

       assessment of the right eye was 20/100. However, Dr. Rechichar did

       not chart the prior medical history of hyperthyroidism converted to

       hypothyroidism after ablation nor did she chart the prior diagnosis of

       Graves’ Disease. Further, at no time did Dr. Rechichar consider or

       work up the patient up for Graves’ Disease mediated ocular

       deterioration or dysfunction. Finally, at no time did Dr. Rechichar refer

       Plaintiff to the ophthalmology service for evaluation of his ocular

       symptoms.

    (l) On or about November 19, 2018, Plaintiff was seen by a podiatry

       attending, Diane Johnson. This office note is remarkable in that

       Plaintiff is continuing to complain of visual impairment as a result of

       “chronic dry eyes”. Plaintiff self assessed his vision as “I can see

       outlines”. No referral made was by Dr. Johnson to ophthalmology

       regarding these symptoms.




                                   9
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 10 of 21




    (m)On or about November 30, 2018, Plaintiff is seen again by Dr. Tesla

       with the optometry service. The patient was complaining of blurry

       vision that day. Dr. Tesla attributed the complaint to dry eyes. The

       Plaintiff was apparently was receiving no relief from Restasis. Dr.

       Tesla again noted the history of “slow painless progressive loss of

       visual acuity in both eyes.” Dr. Tesla’s assessment was unchanged as

       “dry eye of bilateral lacrimal glands.” Dr. Tesla only prescribed

       continued Restasis and other artificial tears. At no time did Dr. Tesla

       consider or work the patient up for other etiologies for the patient’s

       ocular symptoms. Also, at no time did Dr. Tesla acknowledge the prior

       diagnosis of Graves’ Disease. Finally, Dr. Tesla did not refer Plaintiff

       to ophthalmology for evaluation of his ocular symptoms.

    (n) On or about December 3, 2018, Plaintiff was seen by Shannon

       Hughes, R.N., of the Primary Care service at the VA of Pittsburgh.

       Plaintiff once again made complaints about his visual dysfunction.

       Nurse Hughes’ note reflects that the patient:

                  “[s]tates he is having a heck of a time with his eyes, both
                 eyes have severe dry eye syndrome over the past of couple
                 of months. He has been to see eye clinic a couple of times.
                 Saw Dr. Tesla last week at UD; not getting much
                 improvement…states he is to the point he cannot see well.”

      In spite of the fact that Graves’ Disease was diagnosed in 2017 and

      also that the patient was now hypothyroid after the previous ablation

      procedure, Nurse Hughes’ prior medical history sets forth that the

      patient was “hyperthyroidism.” At no time did Nurse Hughes refer




                                  10
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 11 of 21




      Plaintiff to ophthalmology for assessment. At no time did Nurse Hughes

      consider or work the patient up for visual disturbance secondary to the

      prior diagnosis of Graves’ Disease.

    (o) On or about December 11, 2018, Nurse Hughes added an addendum

       to the chart indicating that the patient “is very concerned about his eye

       condition.” At no time did Nurse Hughes either consider or work up the

       patient for visual disturbance secondary to the prior diagnosis of

       Graves’ Disease or refer Plaintiff to the ophthalmology service.

    (p) On or about February 1, 2019, Plaintiff was seen again by Dr. Tesla of

       the optometry service. Dr. Tesla recorded that the patient continued to

       complain of blurry vision “due to dry eye.” The history of present

       illness continued to be documented as “slow painless progressive loss

       of visual acuity of both eyes.” Remarkably, the assessment of visual

       acuities was 20/200 in the right eye (OS) but there had been a

       dramatic deterioration in visual acuity in the left eye (OD) to 20/400.

       Dr. Tesla continued to diagnose the patient with dry eyes of the

       bilateral lacrimal glands and continued to prescribe Restasis and

       added a steroid. At no time did Dr. Tesla consider another etiology for

       the patient’s complaints of visual disturbance and at no time did Dr.

       Tesla consider or work the patient up for visual disturbance secondary

       to the previous diagnosis of Graves’ Disease. Finally, Dr. Tesla did not

       refer Plaintiff to the ophthalmology service for evaluation.




                                  11
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 12 of 21




    (q) On or about February 15, 2019, Plaintiff was seen again by Dr. Tesla.

       The complaints, history of present illness and Dr. Tesla’s assessment

       were the same as in the February 1, 2019, assessment. Again, Dr.

       Tesla did not consider or work the patient up for any other etiology for

       his visual disturbance beyond dry eye of the bilateral lacrimal glands.

       At no time did Dr. Tesla either consider that the patient’s symptoms of

       visual disturbance were secondary to Graves’ Disease or refer Plaintiff

       to the ophthalmology service for evaluation.

    (r) On or about April 8, 2019, Plaintiff was seen again by Dr.

       Subramaniam of the endocrinology service. Current complaints were

       dry eye, intermittent significant blurring of vision, prior double vision,

       redness of eyes, increased swelling of eyelids, redness of eyelids. Dr.

       Subramaniam reviewed the recent assessment made by optometrist,

       Dr. Tesla. The endocrinology assessment was in follow up of Graves’

       Disease status post ablation with resulting hypothyroidism.

       Additionally, an assessment of “possible Graves’ orbitopathy” was also

       made. Further, Dr. Subramaniam set out the revelation that “patient is

       being seen by optometry and not ophthalmology.” Consequently, Dr.

       Subramaniam requested an ophthalmology consult and early

       evaluation for the Plaintiff’s ocular complaints. An MRI was also

       ordered but because of equipment problems, a CT study was ordered

       instead. The CT study was “consistent with thyroid associated

       orbitopathy in this patient with reported Graves.”




                                   12
          Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 13 of 21




                (s) On or about April 18, 2019, Plaintiff was finally seen by the

                    ophthalmology service at the VA Pittsburgh. On that date, he was

                    seen by an ophthalmology attending, Seshaiyengar Venkatesh. Dr.

                    Venkatesh relayed the significant events of the Plaintiff’s medical

                    history. Specifically, that the Plaintiff was diagnosed with Graves’

                    Disease in October of 2017. Ablation of the thyroid was done that

                    same month. In September of 2018, visual acuity was 20/40 in both

                    eyes (as per VA records). An about that time, the patient began to

                    complain of dry eye symptoms and diplopia. Dr. Venkatesh reviewed

                    the CT scan and his assessment was “Graves’ orbitopathy with optic

                    neuropathy (decrease in acuity from 20/40 in September of 2018 to

                    20/200 in the right eye (OS) and to CF in the left eye (OD) 1.” Dr.

                    Venkatesh also noted significant exophthalmos (eye bulging). Finally,

                    Dr. Venkatesh described Plaintiff’s condition as “severe vision

                    threatening disease.”

                (t) As a plan of treatment, Plaintiff was to be admitted as an inpatient to

                    the VA Pittsburgh for IV steroids, a consultation for the surgery for

                    thyroidectomy and if no significant improvement, a referral to

                    ophthalmological surgery for an urgent orbital decompression at

                    UPMC.

                (u) Unfortunately, Plaintiff’s vision did not improve with medical treatment

                    and he was referred to Tonya Stefko, M.D., an ophthalmological


1 “CF” is an abbreviation for “counting fingers” and is a frequently used ophthalmological term to define
visual acuity less than 20/400. It is an indication of very low visual acuity.


                                                    13
        Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 14 of 21




                 surgeon at UPMC for a surgical consultation. On or about May 1,

                 2019, Plaintiff underwent a bilateral orbit decompression by Dr. Stefko

                 at UPMC. Concurrent with that procedure, Plaintiff also underwent

                 endoscopic medial orbital and optic canal decompressions performed

                 by Carl Snyderman, M.D.

              (v) Unfortunately, the surgical procedures did not restore Plaintiff’s vision

                 and he remains with severe vision loss bilaterally. This condition is

                 likely permanent.

              (w) Had the attending medical providers at the VA of Pittsburgh timely

                 diagnosed the Plaintiff’s visual disturbance secondary to Graves’

                 Disease, it is likely that appropriate and timely medical and/or surgical

                 treatment would have been provided and Plaintiff’s current severe

                 vision loss could have been avoided.

              (x) The failure of the providers at the VA of Pittsburgh to timely diagnose

                 and appropriately treat Plaintiff’s visual disturbance secondary to

                 Graves’ Disease significantly increased the risk that Plaintiff would

                 sustain permanent severe vision loss.



                                COUNT I - NEGLIGENCE

               JOHN GAZDACKO VS. UNITED STATES OF AMERICA



       11.    Paragraphs 1 through 10 of this Complaint are incorporated by reference

as though more fully set forth herein.




                                            14
         Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 15 of 21




        12.     Plaintiff’s injuries were the direct and proximate result of the negligence of

the Defendant, United States of America, individually, and/or acting through its agents,

servants, employees, physicians, nursing staff, technicians, emergency room personnel

and/or physicians it held out to Plaintiff as employees, agents or servants, either through

its acts or in the failure to act in some manner which led Plaintiff to believe that he was

being treated by this Defendant and/or one of its agents, servants or employees, including,

including, inter alia, Monica Rechichar, O.D., Elaina Swan, DNP, CRNP, Shannon

Hughes, R.N., Nicholas Tesla, O.D., Shreya Subramaniam, M.D., Alexandra Clark, M.D.

and multiple other physicians, CRNP’s and other RN’s at the VA Pittsburgh, by providing

medical care that fell below or deviated from accepted standards of medical care generally

or as more particularly set forth below2:

                (a)     In failing to properly collect, interpret, and evaluate Plaintiff’s history of

                        symptoms, complaints, diagnostic test results, previous treatment and

                        other available information;

                (b)     In failing to know and/or utilize accepted and proper principles of

                        history – taking in the care and treatment provided to Plaintiff;

                (c)     In failing to exercise reasonable care and judgment in evaluating

                        Plaintiff’s medical history;

                (d)     In failing to order timely and proper diagnostic and diagnostic imaging

                        tests of Plaintiff;

                (e)     In failing to properly collect, interpret and evaluate the results of the

                        diagnostic tests performed of Plaintiff reviewed by this Defendant and


2See, Certificate of Merit pursuant to Pennsylvania Rule of Civil Procedure 1042.3 attached as Exhibit
“C”.


                                                   15
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 16 of 21




          its agents, servants, employees, deemed federal employees and

          ostensible agents;

    (f)   In failing to coordinate Plaintiff’s care among the multiple medical

          specialties at the VA of Pittsburgh/VA Heinz including, inter alia,

          primary care medicine, endocrinology, optometry and ophthalmology;

    (g)   In the failure of Dr. Subramaniam, Dr. Clark and all other providers

          from the endocrinology service attending to Plaintiff to ensure that

          Plaintiff’s other providers in primary care medicine, optometry and

          ophthalmology were aware of Plaintiff’s diagnosis of Graves’ Disease;

    (h)   In the failure of Dr. Subramaniam, Dr. Clark and the remaining

          providers from the endocrinology service to either work up the patient

          and/or to immediately refer Plaintiff to the ophthalmology service

          when complaining of visual disturbance and eye dysfunction in light of

          his diagnosis of Graves’ Disease;

    (i)   In the failure of Dr. Subramaniam, Dr. Clark and the other providers

          from the endocrinology service to know that Plaintiff was not treating

          with ophthalmology in light of his diagnosis of Graves’ Disease and

          complaints of visual disturbance and eye dysfunction;

    (j)   In the failure of Dr. Tesla, Dr. Rechichar and other providers from the

          optometry service to either timely suspect or diagnose Plaintiff’s

          visual dysfunction and eye disturbance secondary to Graves’

          Disease;




                                  16
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 17 of 21




    (k)   In failure of Dr. Rechichar, Dr. Tesla and the providers from the

          optometry service to be aware of Plaintiff’s diagnosis of Graves’

          Disease and the implications of that diagnosis on complaints of visual

          disturbance and eye dysfunction;

    (l)   In the failure of Dr. Rechichar, Dr. Tesla and other providers from the

          optometry service from the VA of Pittsburgh to promptly refer Plaintiff

          to the ophthalmology service in light of his continuing complaints of

          visual disturbance and eye dysfunction;

    (m)   In the failure of Nurse Swan and Nurse Hughes other providers from

          the primary care service from the VA of Pittsburgh to either timely

          suspect or diagnose Plaintiff’s visual dysfunction and eye disturbance

          secondary to Graves’ Disease;

    (n)   In failure of Nurse Swan, Nurse Hughes and the providers from the

          primary care service to be aware of Plaintiff’s prior diagnosis of

          Graves’ Disease and the implications of that diagnosis on complaints

          of visual disturbance and eye dysfunction;

    (o)   In the failure of Nurse Swan, Nurse Hughes and other providers from

          the primary care service from the VA of Pittsburgh to either work up

          and/or to promptly referral Plaintiff to the ophthalmology service in

          light of his visual disturbance and eye dysfunction;

    (p)   In the systemic failure of the VA of Pittsburgh to coordinate the

          charting of Plaintiff’s medical history, complaints, diagnosis,

          treatments in the EHR so that the providers from other medical




                                  17
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 18 of 21




          services including primary care medicine and optometry were aware

          of Plaintiff’s endocrinology service diagnosis of Graves’ Disease

          beginning in 2017;

    (q)   In failing to select, purchase, implement and maintain an

          appropriately functioning and integrated EHR system that would allow

          the diagnosis of Graves’ Disease by the endocrinology service to

          appear in the system-wide EHR of Plaintiff so that other medical

          providers were appropriately notified of that diagnosis, including from

          primary care medicine and optometry;

    (r)   In allowing Nurse Swan, Nurse Hughes, Dr. Rechichar, Dr. Tesla and

          other providers from the primary care medicine and optometry service

          to attend to Plaintiff’s ocular symptoms generally and specifically

          when they were not appropriately educated, trained and experienced

          in the diagnosis and management of visual disturbance and eye

          dysfunction secondary to Graves’ Disease;

    (s)   In failing to develop and implement an appropriate treatment plan for

          Plaintiff given his prior diagnosis of Graves’ Disease and in light of his

          complaints of visual disturbance of eye dysfunction;

    (t)   In allowing Plaintiff to be treated by Dr. Rechichar, Dr. Tesla, Nurse

          Swan and Nurse Hughes when they were not appropriately

          knowledgeable in regard to the relevant medical literature

          concerning the Graves’ Disease and the complications thereto,

          including, inter alia, Graves’ orbitopathy;




                                  18
        Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 19 of 21




              (u)    Deviating from the corporate standard of care for hospitals in the

                     Commonwealth of Pennsylvania as defined by Thompson vs.

                     Nason Hospital, 591 A.2d 703 (Pa 1991) including, inter alia, failing

                     to select and retain only competent physicians and other personnel;

                     failing to oversee all persons who practice medicine and provide

                     patient care within its walls; failing to formulate adopt and enforce

                     adequate rules and policies to ensure quality care for patients; and

                     failing to provide and maintain safe and adequate facilities and

                     equipment.

              (v)    Failure to exercise the due care and caution required under the

                     circumstances.

       13.      As a direct and proximate result of the aforesaid negligence of Defendant

United States of America, Plaintiff’s decedent was caused to sustain the following injuries,

some or all of which or may be permanent:

              (a)    Severe Graves’ orbitopathy with optic neuropathy;

              (b)    Significant exophthalmos and PEE;

              (c)    Severe eye motility restriction with a history of diplopia;

              (d)    Severe vision threatening disease;

              (e)    Severe loss of visual acuity bilaterally;

              (f)    Blindness in one or both eyes.

              (g)    Other painful, debilitating and permanent injuries.

       14.    Solely as a result of the aforesaid injuries, Plaintiff, John Gazdacko,

sustained the following damages all of which are or may be of a permanent nature:




                                             19
        Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 20 of 21




              (a) he has suffered and will continue to suffer great pain, suffering,

                 inconvenience, embarrassment, humiliation and mental anguish;

              (b) he has been, and will continue to be, required to expend large sums of

                 money for surgical and medical attention, hospitalization, medical

                 supplies, surgical appliances, medicines, rehabilitative and attendant

                 services, including, past medical expenses not covered by VA benefits or

                 insurance;

              (c) he has been disfigured;

              (d) his general health, strength and vitality has been impaired;

              (e) he has sustained severe vision loss and is blind in one or both eyes;

              (f) he has been unable to enjoy the ordinary pleasures of life;

              (g) he has sustained the loss of the ability to engage in the normal and

                 customary activities of daily living;

              (h) as a result of his injuries, Plaintiff may have sustained a permanent

                 diminution of the ability to enjoy life and life's pleasures;



       WHEREFORE, based upon the foregoing, Plaintiff, John Gazdacko, respectfully

demands that this Honorable Court enter judgment in his favor and against the Defendant,

United States of America, in the sum of $2,000,000.00, plus prejudgment interest,

attorney’s fees and costs expended in this action and for such other relief as the court

deems necessary and just.




                                              20
Case 2:21-cv-00776-PLD Document 1 Filed 06/14/21 Page 21 of 21




                            Respectfully Submitted,


                            LAW OFFICE OF MICHAEL C. GEORGE

                            By: /s/ Michael C. George
                            Michael C. George, Esquire
                            Attorney for Plaintiffs
                            Law Office of Michael C. George
                            330 Grant Street, Suite 712 Grant Building
                            Pittsburgh, PA 15219
                            Phone: (412)-566-2299
                            Fax: (412) 471-2120
                            Email: mgeorge@mikegeorgelaw.com
                            Pa ID: 43662




                              21
